[Cite as State v. Buckner, 2011-Ohio-4358.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :    APPEAL NO. C-100666
                                                       TRIAL NOS. B-9903656A
        Plaintiff-Appellee,                       :               B-9903995

  vs.                                             :       D E C I S I O N.

EARL BUCKNER,                                     :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: August 31, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and James Michael
Keeling, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Clodfelter & Gutzwiller and Joseph Krause, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




H ILDEBRANDT , Presiding Judge.

       {¶1}     In 1999, defendant-appellant Earl Buckner was convicted of two counts

of drug trafficking and four counts of having weapons under a disability. His convictions

were affirmed on appeal.1 In 2002, we reopened Buckner’s appeal and vacated the

sentences imposed for the four counts of having weapons under a disability because the

offenses were allied and of similar import.2 On remand, the trial court, in Buckner’s

absence, sentenced him for a single weapons offense.

       {¶2}     In December 2007, Buckner filed in the trial court a “motion to correct a

void sentence,” arguing that his sentences were void under the Ohio Supreme Court’s

decisions in State v. Jordan3 and State v. Bezak,4 because the trial court had failed to

adequately advise him about postrelease control. The trial court overruled the motion.

On appeal, we vacated Buckner’s sentences and remanded the case for resentencing,

because the trial court had failed to adequately advise Buckner concerning postrelease

control, and because Buckner had not been present in 2002 when the trial court had

sentenced him on the weapons offense.5

       {¶3}     The trial court resentenced Buckner in September of 2009. On appeal,

we determined that the trial court had erred in failing to properly advise Buckner

concerning postrelease control, failing to incorporate Buckner’s jail-time credit in its

sentencing entries, and failing to impose mandatory fines for Buckner’s drug offenses in

the absence of evidence that he was indigent. We vacated Buckner’s sentences and




1 See State v. Buckner (Oct. 25, 2000), 1st Dist. Nos. C-990670 and C-990671, discretionary
appeal not allowed (2001), 91 Ohio St.3d 1459, 743 N.E.2d 400.
2 See State v. Buckner (March 31, 2002), 1st Dist. Nos. C-990670 and C-990671.
3 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864.
4 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961.
5 See State v. Buckner, 1st Dist. No. C-080684, 2009-Ohio-3612.




                                            2
                        OHIO FIRST DISTRICT COURT OF APPEALS



remanded the case “for a new sentencing hearing, and for resentencing on all offenses,

including any mandatory fines and the proper calculation of jail-time credit.”6

        {¶4}     On October 4, 2010, the trial court resentenced Buckner pursuant to our

remand. The court reimposed eight years for trafficking in cocaine, five years for

preparing cocaine for sale, one year for the firearm specification attached to the

preparation count, and one year for having weapons while under a disability, for an

aggregate sentence of 15 years’ incarceration. The court also imposed fines of $25,000,

plus fees and costs. The court credited Buckner with 4129 days of jail-time served.

        {¶5}     Buckner now appeals his 2010 resentencing, raising six assignments of

error for our review. Buckner’s first and second assignments of error allege that the trial

court erred in failing to properly consider the sentencing guidelines in R.C. 2929.11 and

R.C. 2929.12, and that the court erred in failing to merge the drug-trafficking and drug-

preparation counts as allied offenses of similar import.

        {¶6}     In State v. Fischer,7 the Ohio Supreme Court stated, “Although the

doctrine of res judicata does not preclude review of a void sentence, res judicata still

applies to other aspects of the merits of a conviction, including the determination of guilt

and the lawful elements of the ensuing sentence.”8 Therefore, “when an appellate court

concludes that a sentence imposed by a trial court is in part void, only the portion that is

void may be vacated or otherwise amended,”9 and principles of res judicata preclude any

subsequent challenge to the lawful aspects of the sentence.10

        {¶7}     In our August 11, 2010, judgment, we reversed only the portion of

Buckner’s sentences dealing with the imposition of postrelease control, the imposition of


6 See State v. Buckner (Aug. 11, 2010), 1st Dist. No. C-090658.
7 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332.
8 Id., paragraph three of the syllabus.
9 Id. at ¶28.
10 Id.; State v. Hall, 1st Dist. No. C-100097, 2011-Ohio-2527, ¶9; State v. Thomas, 1st Dist. Nos. C-
100411 and C-100412, 2011-Ohio-1331, ¶15.


                                                 3
                            OHIO FIRST DISTRICT COURT OF APPEALS



mandatory fines, and the proper calculation of jail-time credit. Those aspects of his

sentences that were not void were final and appealable when imposed.11 Therefore, in

this appeal from Buckner’s 2010 resentencing, res judicata bars his allied-offenses

challenge to the sentences imposed in 1999 for drug trafficking and preparation and his

challenge to the trial court’s compliance with the felony sentencing guidelines.

           {¶8}      We point out that the drug offenses, which Buckner claims are allied and

of similar import, took place on different days approximately one month apart. The

trafficking-in-cocaine offense took place on or about May 7, 1999, and the preparation-

of-cocaine offense took place on or about June 2, 1999. Further, we note that, in a prior

appeal, we upheld the sentences imposed for the drug and weapons offenses in the face

of the same argument, that the trial court had not properly considered the sentencing

guidelines. The first and second assignments of error are overruled.

           {¶9}      Buckner’s third assignment of error alleges that the trial court erred in

failing to find that he was indigent and in imposing mandatory fines.

           {¶10}     In Buckner’s previous appeal, we stated, “Additionally, we note that the

trial court failed to impose the mandatory fines for Buckner’s second-degree-felony

conviction for trafficking in cocaine and his third-degree-felony conviction for

preparation of cocaine for sale, with specifications. Because the record does not indicate

that Buckner met the statutory prerequisites for avoiding the fines, the trial court’s

omissions rendered the sentences for those offenses void.”12

           {¶11}     On remand, Buckner filed an affidavit of indigency and a memorandum

in support of the affidavit. At the September 23, 2010, sentencing hearing, Buckner’s

undisputed testimony established that he had been incarcerated for over ten years, that



11   See State v. Fischer, supra, at ¶28; State v. Hall, supra, at ¶9; State v. Thomas, supra, at ¶15.
12   State v. Buckner (Aug.11, 2010), 1st Dist. No. C-090658.


                                                     4
                         OHIO FIRST DISTRICT COURT OF APPEALS



he possessed no significant physical or monetary assets, and that his total income was

$17 per month. Nevertheless, the trial court did not make a finding that Buckner was

indigent, and proceeded to impose mandatory fines of $25,000.

        {¶12}    It is clear from the record that Buckner is indigent within the meaning of

R.C. 2929.18(B)(1). Therefore, we must vacate the mandatory fines imposed by the trial

court. The third assignment of error is sustained.

        {¶13}    Buckner’s fourth assignment of error alleges that the trial court erred in

changing the starting date of Buckner’s five-year driver’s license suspension from

September 16, 1999, to September 23, 2010.

        {¶14}    In the absence of any other matter that would have voided a separate

portion of the sentence, the only issues subject to review by the trial court at

resentencing concerned the specific aspects of Buckner’s sentences that had been

vacated on appeal, i.e., the imposition of postrelease control, the imposition of

mandatory fines, and the calculation of jail-time credit. Under Fischer, the trial court’s

authority was limited to those issues.13 Therefore, the trial court had no authority to

change the starting date of Buckner’s driver’s license suspension. The fourth assignment

of error is sustained.

        {¶15}    The fifth assignment of error alleges that the trial court failed to properly

advise Buckner concerning postrelease control.

        {¶16}    Buckner’s conviction for trafficking in cocaine, a second-degree felony,

subjects him, upon his release from incarceration, to a mandatory three-year period of

postrelease control.14 Buckner’s conviction for preparing cocaine for sale, a third-degree




13 See State v. Hall, supra, at ¶11; State v. Harris, 1st Dist. Nos. C-100470 and C-100471, 2011-
Ohio-2729, ¶6.
14 R.C. 2967.28(B)(2).




                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



felony, subjects him to a discretionary three-year period of postrelease control.15 The

trial court properly advised Buckner that, upon his release from incarceration, he would

be subject to a mandatory three-year period of postrelease control for the trafficking

offense. The trial court mistakenly informed Buckner that his three-year period of

postrelease control for the preparation offense was mandatory. Buckner argues that the

trial court erred in stating that the three-year period of postrelease control for the

preparation offense was mandatory and not discretionary.

        {¶17}    R.C. 2967.28(F)(4)(c) provides, “If an offender is subject to more than

one period of post-release control, the period of post-release control for all of the

sentences shall be the period of post-release control that expires last, as determined by

the parole board. Periods of post-release control shall be served concurrently and shall

not be imposed consecutively to each other.”

        {¶18}    Under R.C. 2967.28(F)(4)(c), Buckner will be serving his terms of

postrelease control concurrently. The trial court correctly advised Buckner that because

he had been convicted of a second-degree felony, he was subject to a mandatory three-

year period of postrelease control upon his release from incarceration. The discretionary

three-year postrelease control term for his third-degree felony was essentially

irrelevant.16 Any error in the failure of the trial court to inform Buckner that he may be

subject to discretionary postrelease control for the same period as his mandatory

postrelease control was harmless.17 The fifth assignment of error is overruled.

        {¶19}    The sixth assignment of error alleges that the trial court erred in

calculating Buckner’s jail-time credit. The trial court credited Buckner with 4129 days

served. A review of the record shows that the trial court’s calculation was correct. From


15 R.C. 2967.28(C).
16 See State v. Brown, 9th Dist. No. C.A. No. 25099, 2010-Ohio-5327.
17 See State v. Ballou, 8th Dist. No. 95733, 2011-Ohio-2925.




                                               6
                        OHIO FIRST DISTRICT COURT OF APPEALS



Buckner’s arrest on June 4, 1999, to the sentencing hearing on September 23, 2010,

Buckner had been incarcerated 4129 days. The sixth assignment of error is overruled.

       {¶20}   The fines imposed by the trial court are hereby vacated. Further, the

trial court’s judgment is modified to reflect that Buckner’s five-year driver’s license

suspension commenced on September 16, 1999. The judgment of the trial court is

affirmed as modified.

                                                                 Affirmed as modified.



S UNDERMANN and C UNNINGHAM , JJ., concur.


Please Note:
       The court has recorded its own entry this date.




                                           7